UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 3, 2013 PEOPLESTRING CORPORATION (Exact name of registrant as specified in its charter) Delaware 333-163290 90-0436540 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 20301 Ventura Boulevard, Suite 126B Woodland Hills, CA 91364 (Address of principal executive office) 732-741-2840 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. PeopleString Corporation, a Delaware corporation (the “Company”), amended its Certificate of Incorporation with the Delaware Secretary of State pursuant to a certificate of amendment (the “Certificate of Amendment”) to: a) increase the authorized shares of its common stock (the “Common Stock Increase”) from two hundred fifty million (250,000,000) to one billion (1,000,000,000) and b) authorize preferred stock consisting of one hundred million (100,000,000) shares to be designated as the board of directors of the Company may determine. The Company’s Board of Directors and shareholders representing approximately 50.1% of the outstanding shares of the Company’s common stock approved the foregoing actions by written consent on December 3, 2013. The Certificate of Amendment, as filed with the Delaware Secretary of State on December 3, 2013, is attached hereto as Exhibit 3.1 and incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders. See Item 5.03. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No.
